Citation Nr: 0027915	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  97 - 09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for postoperative residuals 
of sebaceous cysts of the scrotum.

Entitlement to a rating in excess of 10 percent for a mixed 
headache disorder.  

Entitlement to a rating in excess of 10 percent for residuals 
of viral meningitis with low back pain. 

Entitlement to a compensable rating for residuals of 
meningitis with cervical rigidity.  

Entitlement to a compensable rating for right shoulder 
tendonitis. 

Entitlement to a compensable rating for chronic sinusitis. 

Entitlement to a compensable rating for postoperative 
residuals of a deviated septum.  



REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to 
September 1995.  He did not serve in the Southwest Asia 
theater of operations during the Persian Gulf war.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 1995 and 
August 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

The December 1995 decision denied service connection for 
postoperative residuals of sebaceous cysts of the scrotum, 
and granted service connection for the following 
disabilities: a mixed headache disorder and residuals of 
viral meningitis with low back pain, each evaluated as 10 
percent disabling; and for sinusitis, a right shoulder 
tendonitis, residuals of viral meningitis with cervical 
rigidity, and postoperative residuals of a deviated septum, 
each evaluated as noncompensably disabling.  The issues of 
entitlement to service connection for residuals of a right 
knee contusion and residuals of a right ankle sprain were 
found to be not well grounded.  The veteran initiated and 
perfected a timely appeal.  

The rating decision of August 1999 granted service connection 
for postoperative residuals of a deviated septum, evaluated 
as noncompensably disabling, denied service connection for 
residuals of a right knee contusion and for residuals of a 
right ankle sprain on the merits, and continued the denial of 
service connection for postoperative residuals of sebaceous 
cysts of the scrotum.  The 10 percent ratings for a chronic 
headache disorder and residuals of viral meningitis with low 
back pain were continued, and the noncompensable ratings 
assigned for sinusitis, a right shoulder tendonitis, and 
residuals of viral meningitis with cervical rigidity.  
Although the grant of service connection for postoperative 
residuals of a deviated septum constituted a complete grant 
of the benefits sought on appeal, the veteran subsequently 
submitted a letter placing at issue the noncompensable 
evaluation assigned for that disability.  

In a letter submitted through his representative in December 
1999, the veteran withdrew his appeal with respect to the 
issues of service connection for a right knee and right ankle 
disability, and those issues are no longer in appellate 
status.  He further claimed entitlement to a total disability 
rating based on unemployability due to service-connected 
disabilities, and that claim was denied by rating decision of 
January 2000.  As of the time of this decision, no Notice of 
Disagreement has been received with respect to that issue, 
and that issue is not currently in appellate status. 


FINDINGS OF FACT

1.  The claim for service connection for postoperative 
residuals of sebaceous cysts of the scrotum is plausible 
because that condition was not noted at service entry, but 
was first shown during active service by competent lay and 
medical evidence, and current residuals are demonstrated.  

2.  The claims for ratings in excess of 10 percent for a 
chronic headache disorder and for residuals of viral 
meningitis with low back pain, and the claims for compensable 
ratings for sinusitis, for a right shoulder tendonitis, and 
for residuals of viral meningitis with cervical rigidity are 
plausible because the veteran has appealed the initial 
ratings assigned following the grant of service connection 
for those disabilities.  

3.  Sebaceous cysts of the scrotum were not noted on service 
entrance examination, and the veteran is entitled to the 
presumption of soundness on entry; that condition was first 
demonstrated and diagnosed in October 1992, during the 
veteran's period of active service.

4.  The most credible evidence of record, based on competent 
medical evidence and opinion, indicates that the veteran's 
service-connected mixed headache disorder is currently 
manifested by headaches occurring every two or three months, 
lasting two to three weeks, and relieved by medications, 
without evidence of any neurological abnormality. 

5.  The veteran's service-connected residuals of viral 
meningitis with persistent cervical rigidity are currently 
manifested by complaints of neck pain of unclear etiology, 
without objective clinical findings of muscle spasm, loss of 
strength, credible limitation of motion, reflex deficit; 
impairment of coordination, sensation, or function; or of any 
evidence suggestive of post-meningitic fibrosis.  

6.  The veteran's service-connected residuals of viral 
meningitis with low back pain are currently manifested by 
complaints of lumbar pain of unclear etiology, with normal 
physiologic and symmetrical reflexes, strength and sensation, 
and without objective clinical findings of impairment of 
gait, muscle spasm, muscle atrophy, post-meningitic fibrosis 
or contracture, impairment of coordination, easy 
fatigability, credible limitation of lumbar motion, or X-ray 
evidence of lumbar abnormality.  

7.  The veteran's service-connected right shoulder tendonitis 
is currently manifested by complaints of tenderness on 
palpation over the right AC joint, a mild impingement sign 
and moderate supraspinatus sign, minimally-to-moderately 
symptomatic, without motor, sensory, or reflex deficit; 
credible limitation of motion; clinical evidence of weakness, 
incoordination, or limitation of function; or  evidence of 
abnormalities on current X-ray examination. 

8.  The veteran's service-connected chronic sinusitis is 
currently manifested by X-ray manifestations only, without 
objective clinical findings of moderate symptoms, discharge, 
crusting or scabbing, infrequent headaches, one or two 
incapacitating episodes a year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes a year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

9.  The veteran's service-connected postoperative residuals 
of a deviated nasal septum are currently manifested by open 
nasal airway passages, bilaterally, a slight deviation of the 
nasal septum to the left side, and a slight narrowing of the 
airway on the left side, without objective clinical findings 
of marked interference with breathing space, moderate 
symptoms manifested by discharge, crusting, or scabbing, 
infrequent headache, a 50 percent obstruction of the nasal 
passage on both sides, or complete obstruction on one side.  


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a 
sebaceous cyst of the scrotum is well grounded.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991).

2.  The claims for ratings in excess of 10 percent for a 
chronic headache disorder and for residuals of viral 
meningitis with low back pain, and the claims for compensable 
ratings for residuals of viral meningitis with cervical 
rigidity, for a right shoulder tendonitis, for chronic 
sinusitis, and for a deviated nasal septum are well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

3.  Postoperative residuals of sebaceous cysts of the scrotum 
were incurred during active service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5107(a) (West 1991);  38 C.F.R. §§ 3.303(a), 
3.304(b) (1999).  



4  The schedular criteria for a rating in excess of 10 
percent for a chronic headache disorder are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. Part 4, 
§ 4.124a, Diagnostic Code 8100 (1999).

5.  The schedular criteria for a compensable rating for 
residuals of viral meningitis with persistent cervical 
rigidity are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991);  38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a , Diagnostic 
Code 5290 (1999).

6.  The schedular criteria for a compensable rating for 
residuals of viral meningitis with low back pain are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a , Diagnostic Code 5295 (1999).

7.  The schedular criteria for a compensable rating for a 
right shoulder tendonitis are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5024 (1999).

8.  The schedular criteria for a compensable rating for 
chronic sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991);  38 C.F.R. Part 4, § 4.97, Diagnostic Code 6513 
(prior to and on and after October 7, 1996).

9.  The schedular criteria for a compensable rating for 
postoperative residuals of a deviated nasal septum are not 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. 
Part 4, § 4.97, Diagnostic Code 6502 (prior to and on and 
after October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible and 
are thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for a compensable or 
increased rating is generally well grounded when the 
appellant takes issue with the assignment of an initial 
rating following the grant of service connection for a 
disability.  Fenderson v. West, 12 Vet. App.  119 (1999).  We 
further find that the facts relevant to the issues on appeal 
have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In that connection, we note that the RO has obtained 
the veteran's complete service medical records, that 
available evidence from all sources identified by the veteran 
has been obtained, that he has declined a personal hearing, 
and that he underwent comprehensive VA speciality 
examinations in connection with his claims in February 1996 
and in June 1999.  On appellate review, the Board sees no 
areas in which further development might be productive.

Service Connection for Postoperative Residuals of Sebaceous 
Cysts of the Scrotum

I.  The Evidence

The veteran's service entrance examination, conducted in 
March 1992, failed to note any sebaceous cysts of the 
scrotum.  In October 1992, the veteran was seen for 
complaints of lumps on his scrotum of two days' duration.  On 
examination, he was found to have several epidural inclusion 
cysts on his scrotum, and he was referred for cysts removal.  
On consultation in April 1993, the veteran stated that he had 
experienced cysts on his scrotum for 10 years, and would like 
them removed.  Examination revealed six hard, raised nodules, 
the largest measuring 1 cm. by 1 cm.  On urological 
consultation in November 1993, the veteran reported that the 
cysts on his scrotum occasionally get infected, and that he 
would like to have them removed.  The diagnosis was left 
sebaceous cysts.  In November 1993, the veteran underwent 
excision of multiple large sebaceous cysts from his scrotum, 
without complications.  In April 1994, a report of urological 
consultation indicated that the veteran has healed nicely 
after excision of multiple large sebaceous cysts from his 
scrotum.  It was noted that some very small sebaceous cysts 
of the scrotum remained.  The veteran's service medical 
records are silent for complaint, treatment, findings or 
diagnosis of sebaceous cysts of the scrotum during the 
remainder of his period of active service or on service 
separation examination.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO in 
October 1995, sought service connection for disabilities 
which included postoperative residuals of sebaceous cysts of 
the scrotum.  

On VA examination in February 1996, multiple small, 1 to 2 
mm. sebaceous cysts were seen on the scrotum.  The diagnosis 
was sebaceous cysts of the scrotum.

A rating decision of June 1996 denied service connection for 
postoperative residuals of sebaceous cysts of the scrotum on 
the grounds that such disability preexisted service entry and 
was not aggravated by service, and the veteran appealed.  At 
his personal hearing on appeal, held in July 1997, the 
veteran denied having sebaceous cysts on his scrotum prior to 
service entry, stated that those cysts began while he was in 
service, and alleged that they caused discomfort.  

VA outpatient treatment records dated in June 1997 show that 
the veteran complained of sebaceous cysts on the scrotum.  
There is no evidence that he was seen by a physician.  An 
entry in July 1998 show that the veteran was called for 
follow-up for some minor surgery.  In a statement received in 
December 1999, the veteran alleged that he had a sebaceous 
cyst removed from his scrotum in July 1998.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  The chronicity provision of  
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of  38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The veteran's sebaceous cysts of the scrotum were not noted 
on his service entrance examination, and he is entitled to 
the presumption of soundness at service entry.  38 U.S.C.A. § 
1111 (West 1991);  38 C.F.R. § 3.304(b) (1999).  The burden 
of proof is on VA to rebut the presumption [of soundness at 
entry] by producing clear and unmistakable evidence that the 
veteran's [disability] preexisted service and . . . if the 
government meets this requirement, that the condition was not 
aggravated in service.  Crowe v. Brown,  7 Vet. App. 238, 244 
(1994);  Kinnaman v. Principi,  4 Vet. App. 20, 27 (1993);  
Akins v. Derwinski,  1 Vet. App. 228, 232 (1991).  

The only evidence in this case which supports a belief that 
the veteran's sebaceous cysts of the scrotum preexisted 
service entry are the veteran's report at the time he was 
seen in April 1993.  The Court has held that "[t]he 
appellant's account of a prior condition is . . . an 
inadequate basis upon which the Board could have concluded 
that he had a condition that preexisted service.  Paulson v. 
Brown,  6 Vet. App. 283, 286 (1994).  Since rebutting the 
presumption of soundness at service entry requires that VA 
produce clear and unmistakable evidence that the veteran's 
disability preexisted service, and the only evidence advanced 
to show preexistence is the veteran's own lay assertions, 
which he now recants, the Board finds that the presumption of 
soundness has not been rebutted, and that service connection 
for postoperative residuals of sebaceous cysts of the scrotum 
is warranted.  

Service connection for postoperative residuals of sebaceous 
cysts of the scrotum is granted.

Increased and Compensable Rating Issues

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  In reaching its determinations, the 
Board must consider the complete history of the disability in 
question as well as the current clinical manifestations and 
the effect the disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2 (1999).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. §4.3 (1999).

The Board notes that this case addresses the assignment of 
initial ratings for disabilities following an initial award 
of service connection for those disabilities.  In such cases, 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App.  119 (1999).  Therefore, the Board will review the 
medical evidence of record as it pertains to the disabilities 
at issue from the date of the initial rating evaluations.  

Entitlement to a Rating in Excess of 10 percent for a Mixed 
Headache Disorder

I.  The Evidence

On a Report of Medical History questionnaire completed by the 
veteran in connection with his service entrance examination, 
the veteran denied any past history of frequent or severe 
headaches.  His service entrance examination, conducted in 
March 1992, disclosed no abnormalities of the head, face, or 
neck, and his neurological examination was normal.  

The veteran's service medical records show that he was seen 
in April 1993 for complaints of headaches behind his eyes of 
one weeks' duration, with photophobia and dizziness.  He 
related that he began experiencing headaches after a loss of 
consciousness at about age 8 or 9, and that his mother has 
migraine headaches.  Examination was negative, and his 
headaches were thought to be vascular in nature, or secondary 
to stress.  He was advised to reduce his caffeine intake.  

While on leave in August 1993, the veteran was hospitalized 
at Baptist Hospital of Southeast Texas, Inc. with complaints 
of headaches and vomiting.  A History and Physical prepared 
at the time of admission, shows that the veteran offered a 
history of chronic headaches as well as migraine headaches.  
The reporting physician further indicated that his mother, a 
nurse, had brought him to the hospital because she thought 
that he was probably suffering again from migraine headaches.  
The diagnosis was probable acute viral meningitis, and that 
diagnosis was confirmed during hospitalization.  

The veteran's service medical records show that, following 
his return to duty, he was subsequently seen for complaints 
of headaches, and gave a history of headaches since age 10 or 
11, and again noted that his mother has migraine.  
Examination and an electroencephalogram (EEG) were normal.  
The diagnosis was cluster headaches with increased frequency.  
In January 1994, the veteran complained of headaches behind 
his eyes, with nausea and vomiting.  Sinus X-rays revealed 
nasal congestion, although the sinuses were normal.  The 
diagnosis was viral syndrome with bilateral maxillary 
sinusitis [sic].  Service medical records dated in May 1994 
show that the veteran was seen for complaints of consistent 
headaches in the frontal region for one and one-half weeks, 
with nausea and vomiting.  The diagnosis was upper 
respiratory infection.  

The veteran was seen in the station emergency room in January 
1995 with complaints of "migraine" headaches for two or 
three days, and asserted that he had three or four headaches 
a month.  He was referred for consultation.  A report of 
consultation, dated in April 1995, cited the veteran's 
description of his headaches as occurring every two or three 
months, lasting two to three weeks, including periorbital 
pain and eyes watering, occurring usually in the Spring, and 
relieved by Midrin.  The clinical assessment was probable 
cluster headaches.  On follow-up, the veteran stated that he 
felt a little better, and that he has experienced similar 
symptoms intermittently for 3 to 4 years.  The clinical 
assessment was cluster v. migraine headaches, and he was 
given Compazine.  He was seen in the eye clinic in May 1994 
with complaints of headaches.  It was noted that a CT scan of 
the head was normal.  In June 1995, the veteran was again 
seen for bi-frontal headaches after running out of 
medication.  It was noted that he was taking Calan for pain, 
and that a CT scan of his head the previous month had been 
normal.  The assessment was chronic cephalalgia, migraine or 
cluster type.  He was continued on Calan and Midrin.  No 
further treatment or findings of headache were shown during 
his remaining period of active service or on service 
separation examination.  

A report of VA neurological examination, conducted in 
February 1946, shows that the veteran complained of an 
intermittent bilateral headache about once a week, with 
photophobia but no visual aura, nausea or vomiting, and 
relieved by Calan.  He denied any family history of 
headaches, and stated that he was missing time from work due 
to headaches.  Examination disclosed no pertinent 
abnormalities.  The diagnostic impression was chronic, 
probably tension headaches, increasing in intensity and 
frequency after history of viral meningitis, probably 
representing superimposed migrainous headaches.  Subsequent 
electromyography (EMG) and a CT scan of the brain were 
negative.  

A rating decision of June 1996 granted service connection for 
a mixed headache disorder residual to viral meningitis, 
evaluated as 10 percent disabling by analogy to migraine 
headaches, with characteristic prostrating attacks occurring 
once in two months over the last several months.  The veteran 
appealed, seeking a higher rating evaluation.  

At his personal hearing held in July 1997 before an RO 
Hearing Officer, the veteran testified that he was entitled 
to a higher rating for headaches because he experiences 
constant headaches with photophobia every day, all day long, 
preventing him from sleeping more than three or four hours a 
night, keeping him from doing anything, and requiring that he 
take Tylenol # 3 three or four times a day.  The veteran's 
spouse testified that he was not employed; that her job was 
the family's only source of income; that her husband was 
unable to work because he had headaches all the time and 
can't lift anything; that he basically just stays around the 
house and doesn't do anything, doesn't go anywhere, and can't 
watch their two daughters; and that he has trouble if he 
looks for jobs.  A transcript of the testimony is of record.

A report of VA neurological examination, conducted in June 
1999, cited the veteran's statement that he began having 
headaches after treatment for viral meningitis in 1993; that 
he has daily bi-temporal headaches varying in intensity; that 
those headaches do not keep him from sleeping or awaken him 
from sleep; and that multiple past medications have been 
ineffective, but Elavil dulls the headache; 
The examiner noted that at the time of the veteran's 
admission to Baptist Hospital of Southeast Texas, Inc. with 
complaints of headaches and vomiting, the veteran's mother 
thought that his current complaints were similar to severe 
headaches he had during his teenage years that were labeled 
as migraines.  He further noted that in April 1995, the 
veteran has reported headaches for at least the last three to 
four years, i.e., prior to the meningitis, but had not listed 
headaches on his service enlistment questionnaire [Report of 
Medical History].  The examiner further noted that the 
veteran was married, with two children, and that he reported 
that he had not worked since his discharge from service.  
Neurological examination disclosed no pertinent 
abnormalities.  The diagnoses included history of chronic 
cluster headaches, with recent change in nature, likely 
secondary to new-onset tension type headaches.  His 
medications were noted to include Elavil, Prozac, Calan, and 
Tylenol # 4. 

The VA neurological examiner further stated that while the 
veteran associated his headaches with his 1993 viral 
meningitis, he had only one self-limiting episode of viral 
meningitis; that his examination did not reveal any evidence 
of chronic meningeal irritation; that review of the veteran's 
records documented a preexisting history of what was thought 
to be migraine headaches; that the April 1995 report of 
headaches was consistent with the report of headaches prior 
to the episode of viral meningitis, and appeared to be 
consistent with the previously diagnosed vascular headaches 
report; and that the veteran currently had a mixed type of 
headache with a tension-type component which appeared after 
1995, when he was not documented to have daily headaches.  He 
further stated that patients with vascular headaches can have 
secondary conversion into chronic mixed-type headaches with a 
tension-type component, and that this was what had happened 
with the veteran, who had preexisting chronic vascular 
headaches prior to enlisting in the military.  He further 
indicated that the veteran's current neurological examination 
was normal except for some symptoms unrelated to his headache 
complaints.

VA outpatient clinic records, dated from May 1996 to November 
1999, show that the veteran was seen on numerous occasions 
with complaints of headaches, seeking analgesic medications.  
In August 1998, he began coming to the outpatient on a 
monthly basis for complaints of headaches.  He was described 
as in no apparent distress, and was given Verapamil SR, 240 
mgs. daily to prevent cluster headaches, as well as Naproxen, 
Amitriptyline, methocarbamol, methysalicylate, and Tylenol 
#4.  On each visit between August 1998 and November 1999, he 
refused referral to the Pain Management Clinic.  A VA 
otolaryngology consult in July 1999 stated that the veteran 
reported no headaches or meningeal symptoms, and a 
maxillofacial CT scan was negative.  In August 1999 and 
subsequently, all entries show that the veteran was referred 
to the Mental Health Clinic; however, there is no indication 
that the veteran ever reported to the Mental Health Clinic.  

In a letter submitted through his representative in December 
1999, the veteran asserted that he gets headaches every day 
lasting several hours at a time; that he could not say that 
he got them every day because there were some days that he 
did not experience a major headache; that when he gets 
headaches, he must take medication and lie down in a totally 
dark room for several hours for the headaches to subside; 
that if he is not careful when he returns to a lighted room, 
his headaches will return; that his sinus condition worsens 
his headaches; that he cannot be around noise of any kind; 
and that he was taking Amitriptyline and Naproxen for 
headaches.  

II.  Analysis

The record in this case shows that the veteran has offered 
sworn testimony that he experiences constant headaches every 
day, all day long, preventing him from sleeping more than 
three or four hours a night, keeping him from doing anything, 
causing him to miss time from work, and requiring that he 
take Tylenol # 3 three or four times a day.  On VA 
neurological examination in February 1996, the veteran 
complained of an intermittent bilateral headache about once a 
week, with photophobia but no visual aura, and relieved by 
Calan.  He denied any family history of headaches.  On VA 
neurological examination in June 1999, the veteran stated 
that those headaches do not keep him from sleeping or awaken 
him from sleep; that he had not worked since his discharge 
from service; that he began having headaches after treatment 
for viral meningitis in [August] 1993; that he has daily bi-
temporal headaches varying in intensity; and that multiple 
past medications have 
been ineffective, but Elavil dulled the headache.  In a 
December 1999 letter, the veteran asserted that he gets 
headaches every day lasting several hours at a time; and that 
he could not say that he got them every day because there 
were some days that he did not experience a major headache.  
However, the record also shows that despite his monthly trips 
to the VA outpatient clinic for analgesics and narcotic 
drugs, the veteran has repeatedly refused referrals to the 
Pain Management Clinic, and to the Mental Health Clinic.  

The veteran's service-connected mixed headache disorder is 
rated by analogy to migraine under  38 C.F.R. Part 4, 
§ 4.124a, Diagnostic Code 8100 (1999).  Under that diagnostic 
code, headaches are rated on the basis of frequency and 
severity, with a 10 percent rating assigned for 
characteristic prostrating attacks averaging one in two 
months over the last several months; a 30 percent rating for 
characteristic prostrating attacks occurring on an average of 
once a month over last several 


months; and a 50 percent rating assigned for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
Based upon the matters set out above, the Board finds that 
the veteran is not a reliable historian nor a credible 
witness.  

The Board finds that the veteran's assertions regarding the 
frequency and severity of his headache disorder are not 
reliable or credible, and that he has at various times 
offered certified statements, sworn testimony, and other 
evidence which is conflicting and contradictory as to every 
factual element of this particular claim, including the 
frequency and severity of his claimed headaches.  The Board 
notes, however, that in April 1995, the veteran described his 
headaches as occurring every two or three months, lasting two 
to three weeks, including periorbital pain and eyes watering, 
occurring usually in the Spring, and relieved by Midrin.  
Further, the VA 
neurological examiner in June 1966 expressed the opinion that 
the veteran had only one self-limiting episode of viral 
meningitis, and that his examination of the veteran did not 
reveal any evidence of chronic meningeal irritation.  He 
further stated that the veteran's inservice April 1995 report 
of headaches was consistent with the report of headaches 
prior to the episode of viral meningitis; that such report 
appeared to be consistent with the previously diagnosed 
vascular headaches report; and that the veteran's current 
neurological examination was normal except for some symptoms 
unrelated to his headache complaints.  

Based upon the foregoing, the Board finds that the evidence 
of record does not support assignment of a rating in excess 
of 10 percent for the veteran's currently diagnosed mixed 
headache disorder.  Accordingly, that claim is denied.


Entitlement to a Rating in Excess of 10 percent for Fibrosis 
and Contracture of the Cervical and Lumbar Spine as Residual 
to Viral Meningitis 

I.  The Evidence

At the time of his August 1993 hospitalization for treatment 
of acute viral meningitis, the veteran underwent a lumbar 
puncture for purposes of obtaining cerebral spinal fluid for 
diagnostic purposes, and subsequently complained of some 
lower back discomfort.  He further complained of neck 
stiffness, which was shown to have resolved at the time of 
hospital discharge.  On follow-up treatment in September 
1993, there were no clinical findings of any neck or low back 
disorder; however, the veteran continued to complain of low 
back pain at the site of the lumbar puncture in October 1993, 
with no clinical findings of edema or redness.  X-rays of the 
lumbar spine in October 1993 showed a normal vertebral 
alignment, with no fractures, dislocations, spondylolysis or 
spondylolisthesis.  A spina bifida occulta involving the 
upper sacral element was noted.  His service separation 
examination showed that his neck, spine and musculoskeletal 
system were clinically normal, and neurological examination 
was negative.  

On VA orthopedic examination in February 1996, the veteran 
complained of neck and back stiffness since a lumbar puncture 
in 1993, with no radicular or sciatic pain. Examination of 
the lumbar spine revealed that the veteran could bring his 
fingertips to within six inches of the floor, and that there 
was minimal loss of extension or lateral bending, 
bilaterally.  Examination of the cervical spine disclosed a 
10-15 degree loss of motion in all directions, compared to 
normal, and the paravertebral muscles felt tight and 
fibrotic.  Neurologic examination disclosed that the back and 
lower extremities were within normal limits, with straight 
leg raising to 90 degrees, bilaterally, and negative 
Lasegue's and Patrick's tests.  Deep tendon reflexes were 
equal and active at 2+ in the lower extremities, and 
sensation and circulation were normal.  The examiner 
indicated that the veteran's lumbar spine felt somewhat 
fibrotic on palpation of the lumbar paravertebral areas.  
However, X-ray studies of the cervical and lumbar spine 
revealed normal disc space heights, normal vertebral bodies, 
no congenital abnormalities, and no evidence of arthritis.  
The diagnosis was post-meningeal fibrosis and contracture of 
the cervical and lumbar spine.  

On VA neurological examination of the veteran in February 
1996, muscle strength was 5/5 in the upper and lower 
extremities with some give-way in the right upper extremity.  
Paraspinal tenderness with limitation of full extension, and 
pain on bilateral rotation to 30 degrees was found on 
cervical examination, with decreased sensation to pinprick, 
vibration, and temperature in the right upper extremity as 
opposed to the left.  Joint position sense, finger-to-nose, 
and rapid alternating movements were normal throughout.  His 
gait was normal, Romberg and Hoffman's signs were negative, 
deep tendon reflexes in the upper and lower extremities were 
2+ on the right and 3 on the left.  The examiner offered a 
clinical impression of status post viral meningitis with 
persistent neck pain and stiffness, noting that the veteran 
appeared to have musculoskeletal pain involving the cervical 
paraspinal and possibly trapezius muscles, and that, while 
not strongly suggested by his medical history, right cervical 
radiculopathy should be ruled out.  The clinical impressions 
also showed chronic mixed headaches, probably tension 
headaches, with intermittent migraine, as well as focal 
neurological deficits, rule out central nervous system 
deficits.  The examiner recommended magnetic resonance 
imaging 
(MRI) of the brain, and electromyographic (EMG) and nerve 
conduction studies (NCS) in the right arm and neck to rule 
out radiculopathy.  

Electromyographic and nerve conduction studies of the 
veteran's right arm and neck, completed in June 1996, were 
normal and disclosed no evidence of cervical radiculopathy or 
radiculopathy of the right upper extremity.  An MRI in July 
1996 disclosed no positive findings.  

A rating action of February 1996 granted service connection 
for fibrosis and contracture of the cervical and lumbar spine 
as residual to viral meningitis, evaluated as 10 percent 
disabling, giving rise to this portion of the instant appeal.

At his personal hearing held in July 1997, the veteran 
testified that he experiences lumbar and cervical muscle 
spasms all day every day; that he had to lie on the bed for 
hours at a time; that he had to wear flip-flops because he 
was unable to bend over to tie his shoes, that he was 
compelled to wear a back brace; that he was given Naproxen 
for relief of muscle spasms; and that he can't lift anything, 
or even get the milk from the refrigerator because of his 
back pain.  He offered no testimony regarding his claim for 
an increased rating for cervical disability.  A transcript of 
his testimony is of record.  

A report of VA orthopedic examination, conducted in June 
1999, includes a notation from the examiner that he had been 
asked to evaluate the veteran for residuals "contractures" 
of the cervical spine, as well as for a history of low back 
difficulties and right shoulder tendonitis.  It was noted 
that EMG/NCS in the upper extremities were negative, and the 
veteran denied any radicular symptoms.  He used no crutches, 
braces, or canes, and no impairment of gait was noted.  
Examination revealed that range of motion testing in the 
right arm was inconsistent and invalid.  While the veteran 
was able to attain only 120 degrees of flexion and abduction, 
on covert testing of range of motion by touching T2, he was 
able to reach flexion and abduction of approximately 170 
degrees.  Tenderness to palpation over the acromioclavicular 
joint elicited complained of tenderness, and there was a mild 
impingement sign and moderate supraspinatus sign.  Range of 
motion of the cervical spine was also inconsistent, with only 
20 degrees of forward flexion.  However, on testing of range 
of shoulder motion, he achieved 45 degrees of cervical 
flexion, extension to 30 degrees, and right and left lateral 
bending to 60 degrees.  The examiner noted that neurological 
evaluation in the upper extremities was within normal limits 
with physiologic and symmetrical reflexes, strength and 
sensation.  X-rays of the cervical spine and the right 
shoulder were normal.  
Range of lumbar motion was within normal limits, with 60 
degrees of forward flexion, 20 degrees of extension, 25 
degrees of lateral bending, bilaterally.  

Neurological evaluation in the lower extremities was within 
normal limits with physiologic and symmetrical reflexes, 
strength and sensation.  Internal and external rotation of 
the hips was normal, straight leg raising was normal, and no 
muscle atrophy was noted in the upper or lower extremities.  
There were no findings of muscle spasm or of fibrosis in the 
cervical or lumbar spine.  X-rays of the cervical spine and 
the right shoulder were normal.  The diagnoses included 
status post viral meningitis with persistent cervical 
rigidity, by history; viral meningitis with persistent low 
back pain; and right shoulder tendonitis, currently minimally 
to moderately symptomatic.  The examiner stated that he was 
unable to objectively demonstrate a consistent, credible 
range of motion or neurological loss in the veteran at this 
time which would, in all medical probability, be related to 
the claimed event [i.e., viral meningitis].  He recommended 
MRI to rule out or confirm fibrosis in the cervical spine, 
with another review of the veteran's medical history.  
Records show that although the veteran was referred for MRI 
examination in August 1999, he failed to report.  

A report of VA neurological examination, conducted in June 
1999, cites the veteran's complaints of daily cervical 
tension and lumbar muscle spasm, and includes a notation from 
the examiner that he had reviewed the veteran's claims folder 
and medical records.  Neurological examination revealed that 
his cranial nerves were intact, with no facial asymmetry or 
paresis, and normal sensation, and cerebellar examination was 
normal.  Muscle tone was normal in all four extremities, 
with 5/5 and normal muscle strength in the upper and lower 
extremities, and there was no evidence of muscle spasms.  
Sensation examination was normal, deep tendon reflexes were 
physiologic and symmetrical, and there were no pathological 
reflexes.  Gait was normal, with adequate tiptoe, heel, and 
tandem walking, and Romberg's sign was negative.  The 
examiner noted that, while some decreased range of motion was 
present in the neck and lower back, the veteran was obviously 
not giving full effort.  

The pertinent diagnoses were neck and lumbar pain of unclear 
etiology, without any evidence suggestive of post-meningitic 
fibrosis.  The examiner further stated that, while the 
veteran's cervical and lumbar pain had been attributed in the 
past to post-meningitic fibrosis and contracture of the 
cervical and lumbar spine, there was no evidence on the 
veteran's examination and subsequent multiple work-ups of any 
post-meningeal fibrosis.  He further noted that although 
chronic meningeal irritation can occur with repeated episodes 
of viral meningitis, the veteran had only one self-limiting 
episode of viral meningitis and his examination did not 
reveal any evidence of chronic meningeal irritation secondary 
to meningeal fibrosis.  He further stated that the exact 
etiology of the veteran's cervical and lumbar pain was not 
clear, and that X-rays of the cervical spine disclosed only a 
mild reversal of curvature at C5-6, without any other 
abnormalities.  He also noted that while X-rays showed a mild 
lumbar scoliosis with right convexity was shown, no other 
abnormalities were present.  The examiner stated that he did 
not believe that any of the changes shown on X-rays were 
related to the veteran's episode of viral meningitis, and 
that his examination was essentially unremarkable except for 
decreased range of motion of the neck and lower back with 
decreased effort.  

A rating decision of August 1999 granted separate ratings for 
the veteran's cervical and lumbar spine symptoms, the 
cervical spine rated as status post viral meningitis with 
persistent cervical rigidity and evaluated as noncompensably 
disabling, and the lumbar spine condition rated as status 
post viral meningitis with persistent low back pain, and 
evaluated as 10 percent disabling.  

VA outpatient clinic records, dated in August 1998 cited the 
veteran's report that he was a bartender, and his complaints 
of tenderness in the cervical and lumbar spine, and stiffness 
in the paravertebral muscles, without gross neurological 
deficit.  Entries show monthly visits to the outpatient 
clinic, and the veteran refused a referral to the Pain 
Management Clinic, while continuing to request pain-killing 
medications.  

In a statement submitted through his representative in 
December 1999, the veteran asserted that his cervical and 
lumbar disabilities were more disabling than currently 
evaluated; that he experiences pain and limitation of motion, 
and that he experiences lumbar muscle spasms requiring muscle 
relaxants.  He asserted that he was taking Amitriptyline and 
Naproxen for headaches.  

II.  Analysis

The Board has carefully reviewed the entire record in this 
case, including the service medical records and the 
postservice records of VA examinations and outpatient 
treatment.  As the rating action of August 1999 granted 
separate ratings for the veteran's service-connected cervical 
and lumbar spine disabilities, the Board will address those 
issues separately.  

The Court has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, easy fatigability, 
incoordination, pain on motion, pain on use, and weakness.  
See  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 (1999) and  
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). 
(c) Weakened movement (due to muscle injury, disease or 
injury of  peripheral nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly. (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvement of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of 
minor joints, ratable on disturbance of lumbar spine 
functions.  38 C.F.R. Part 4, § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints . . . .  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (1999). 

Entitlement to a Compensable rating for Status Post Viral 
Meningitis with Persistent Cervical Rigidity

The record shows that the initial evaluations of the 
veteran's cervical spine in February 1996 were conducted 
without the veteran's claims folder, and that the examiner 
relied upon a history offered by the veteran.  In addition, 
the examiner stated that the cervical and lumbar 
paravertebral muscles "felt" tight and fibrotic, and 
diagnosed fibrosis and contracture of the cervical and lumbar 
spine, residual to viral meningitis.  However, on subsequent 
examination in June 1999, the veteran's claims folder, 
including his service medical records were reviewed, and it 
was noted that EMG/NCS testing in the upper extremities and 
cervical spine were negative; the veteran denied any 
radicular symptoms, straight leg raising was normal, and 
neurological evaluation in the upper and lower extremities 
was within normal limits, with physiologic and symmetrical 
reflexes, strength and sensation.  There were no findings of 
muscle spasm or of fibrosis in the cervical or lumbar spine, 
and no muscle atrophy was noted in the upper or lower 
extremities.  The veteran used 
no crutches, braces, or canes; no impairment of gait was 
noted; and examination revealed that range of motion testing 
in the right arm, the cervical spine, and the lumbar spine 
were inconsistent and invalid.  Covert testing of range of 
motion indicated that range of motion of the cervical spine 
and lumbar spine were essentially normal.  X-rays of the 
cervical spine and the right shoulder were normal, without 
evidence of fracture, dislocation or arthritis, while X-ray 
revealed a congenital spina bifida occulta in the sacral 
element.  

The diagnoses included status post viral meningitis with 
persistent cervical rigidity, by history; viral meningitis 
with persistent low back pain; and right shoulder tendonitis, 
currently minimally to moderately symptomatic (emphasis 
added).  The examiner stated that he was unable to 
objectively demonstrate a consistent, credible range of 
motion or neurological loss in the veteran at this time which 
would, in all medical probability, be related to the claimed 
event [i.e., viral meningitis].  He recommended MRI to rule 
out or confirm fibrosis in the cervical spine, with another 
review of the veteran's medical history.  However, the 
veteran failed to report for an MRI examination scheduled in 
August 1999 in connection with this rating examination.  

Further, the June 1999 report of VA neurological examination 
revealed that the veteran's muscle tone was normal in all 
four extremities, with 5/5 and normal muscle strength in the 
upper and lower extremities, with no evidence of muscle 
spasms; sensation was normal, deep tendon reflexes were 
physiologic and symmetrical, and there were no pathological 
reflexes.  Gait was normal, with adequate tiptoe, heel, and 
tandem walking, Romberg's sign was negative, and the examiner 
noted that, while some decreased range of motion was present 
in the neck and lower back, the veteran was obviously not 
giving full effort.  The examiner further stated that, while 
the veteran's cervical and lumbar pain had been attributed in 
the past to post-meningitic fibrosis and contracture of the 
cervical and lumbar spine, there was no evidence on the 
veteran's examination and subsequent multiple work-ups of any 
post-meningeal fibrosis; that the veteran had only one self-
limiting episode of viral meningitis; that his examination 
did not reveal any evidence of 
chronic meningeal irritation secondary to meningeal fibrosis; 
and that the exact etiology of the veteran's cervical and 
lumbar pain was not clear.  In addition, the neurologic 
examiner stated that X-rays of the veteran's cervical spine 
disclosed only a mild reversal of curvature at C5-6, without 
any other abnormalities; that while X-rays showed a mild 
lumbar scoliosis with right convexity was shown, no other 
abnormalities were present; that he did not believe that any 
of the changes shown on X-rays were related to the veteran's 
episode of viral meningitis; and that his examination was 
essentially unremarkable except for decreased range of motion 
of the neck and lower back with decreased effort.  The 
pertinent diagnoses were neck and lumbar pain of unclear 
etiology, without any evidence suggestive of post-meningitic 
fibrosis.  

The veteran's service-connected for status post viral 
meningitis with persistent cervical rigidity is rated as 
noncompensably disabling under the provisions of  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5290 (1999).  That 
Diagnostic Code (DC) provides 10 percent rating where 
limitation of motion of the cervical spine is slight, a 20 
percent rating where limitation of motion of the cervical 
spine is moderate, and a 30 percent rating where limitation 
of motion of the cervical spine is severe.  In every instance 
where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. Part 4, § 4.31 (1999).

The Board has considered the evaluation of the veteran's 
service-connected cervical disability under other potentially 
applicable Diagnostic Codes (DC), including DC 5285 
(residuals of fracture of the vertebra); DC 5287 (ankylosis 
of the cervical spine; and DC 5293 (intervertebral disc 
syndrome).  However, there is no objective clinical evidence 
of vertebral fracture with cord involvement, or vertebral 
fracture without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast), as required by DC 5285.  
In addition, there is no demonstration of ankylosis of the 
cervical spine, as required under DC 5287, while DC 5293 
requires a showing of intervertebral disc syndrome manifested 
by mild persistent symptoms 
compatible with neuropathy to warrant assignment of a 10 
percent evaluation.  Accordingly, evaluation of the veteran's 
cervical disability under any of those diagnostic codes would 
not yield a higher disability evaluation.  

The record in this case shows the veteran service-connected 
residuals of viral meningitis with persistent cervical 
rigidity are currently manifested by a history of viral 
meningitis and complaints of cervical pain of unclear 
etiology, without objective clinical findings of muscle 
spasm, post-meningeal fibrosis, contractures, radiculopathy, 
neurological loss, evidence of painful motion, a consistent, 
credible limitation of cervical motion, or X-ray evidence of 
any cervical abnormality.  

The current medical evidence of record is remarkable in that 
the sum total of multiple medical examinations, radiologic, 
and electrodiagnostic testing has failed to identify any 
evidence of trauma to or pathology of the veteran's cervical 
spine.  Further, on the most recent examinations, the 
examining specialists had the advantage of X-ray evidence and 
electrodiagnostic testing at the time of their examinations, 
together with the ability to review the veteran's service 
medical records, his claims folder, and his medical chart.  
All such examinations, and all such testing and diagnostic 
modalities failed to disclose any objective disability of the 
cervical spine, and it was clearly indicated that the 
veteran's range of motion testing was inconsistent and 
invalid.  

The Board has considered functional loss due to flare-ups, 
easy fatigability, incoordination, pain on motion, pain on 
use, and weakness.  See  38 C.F.R. Part 4, §§ 4.40, 4.45, and 
4.59 (1999) and  DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  However, the current evidence of record does not 
demonstrate the presence of such functional impairment.

Based upon the foregoing, the claim for a compensable rating 
for residuals of viral meningitis with persistent cervical 
rigidity is denied.  


Entitlement to a Rating in Excess of 10 Percent for Status 
Post Viral Meningitis with Low Back Pain

The veteran's service-connected for status post viral 
meningitis with low back pain is rated by analogy to 
lumbosacral strain, and evaluated as 10 percent disabling 
under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5295 (1999).  That Diagnostic Code (DC) 
provides a noncompensable rating where there are slight 
subjective symptoms only, a 10 percent rating with 
characteristic pain on motion, and a 20 percent rating where 
there is muscle spasm on extreme forward bending and a 
unilateral loss of lateral spine motion in the standing 
position.  

The evaluation of the veteran's lumbar disability has also 
been considered under the provisions of  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes (DC) 5003 (degenerative arthritis), 
DC 5010 (traumatic arthritis), DC 5292 (limitation of lumbar 
motion) and DC 5293 (intervertebral disc syndrome).  However, 
the record contains no X-ray evidence showing the presence of 
traumatic or degenerative arthritis of the lumbar spine.  
Limitation of motion of the lumbar spine is rated as 10 
percent when slight; as 20 percent disabling when moderate; 
and as 40 percent disabling when severe under DC 5292.  In 
the instant appeal, the veteran's range of motion testing in 
the lumbar spine was inconsistent and invalid, while covert 
testing of range of motion 
indicated that range of motion of the lumbar spine was 
essentially normal.  The examiner stated that he was unable 
to objectively demonstrate a consistent, credible range of 
motion or neurological loss in the veteran that could be 
related to viral meningitis.  

Further, intervertebral disc syndrome is rated as 10 percent 
when mild; as 20 percent disabling when moderate, with 
recurring attacks; as 40 percent disabling when severe, with 
recurring attacks and only intermittent relief; and as 60 
percent when pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5293 (1999).  In the 
instant appeal, the is no evidence of intervertebral disc 
syndrome manifested by moderate recurring attacks such as to 
warrant assignment of a 20 percent evaluation under that 
diagnostic code.  

The record shows that the veteran's service-connected 
residuals of viral meningitis with low back pain is currently 
manifested by lumbar pain of unclear etiology, with normal 
physiologic and symmetrical reflexes, strength and sensation, 
and without objective clinical findings of impairment of 
gait, muscle spasm, muscle atrophy, post-meningitic fibrosis 
or contracture, impairment of coordination, easy 
fatigability, credible evidence of loss of lumbar motion, or 
X-ray evidence of lumbar abnormality.  

As with the veteran's cervical disability, the current 
medical evidence, including specialist examinations and 
radiologic and electrodiagnostic testing has failed to 
identify any evidence of trauma to or pathology of the 
veteran's lumbar spine.  On the most recent examinations, the 
examining specialists had access to X-ray evidence and 
electrodiagnostic testing prior to their examinations, 
together with the ability to review the veteran's service 
medical records, his claims folder, and his medical chart.  
However, that evidence and the current findings failed to 
disclose any objective disability of the lumbar spine, no 
basis could be established for the 
veteran's complaints of back pain, and it was clearly 
indicated that the veteran's range of motion testing was 
inconsistent and invalid.  

The Board has considered functional loss due to flare-ups, 
easy fatigability, incoordination, pain on motion, pain on 
use, and weakness.  See  38 C.F.R. Part 4, §§ 4.40, 4.45, and 
4.59 (1999) and  DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  However, the veteran's current 10 percent rating is 
based on characteristic pain on motion of the lumbar spine 
under DC 5295, and the current evidence of record does not 
demonstrate the presence of additional functional impairment.  

A rating in excess of 10 percent for residuals of viral 
meningitis with low back pain is denied.  


Entitlement to a Compensable Rating for Right (Major) 
Shoulder Tendonitis

I.  The Evidence

The service medical records show that the veteran was seen on 
a single occasion in May 1995 with complaints of numbness and 
tingling in his fingers, right hand, and right shoulder pain 
when sleeping on his right side and when lifting heavy 
objects. He offered a history of falling and landing on his 
right elbow one year earlier while playing football.  No such 
injury is shown in his service medical records.  Examination 
disclosed acromioclavicular (AC) joint tenderness and 
crepitus in the right shoulder joint on palpation, with no 
evidence of deformity, no limitation of motion, and no motor, 
sensory or reflex deficit.  The clinical assessment was 
tendonitis, right shoulder.  No further complaint, treatment, 
findings or diagnosis of a right shoulder disorder were shown 
during his remaining period of active service or on service 
separation examination.  The veteran's service separation 
examination disclosed that his upper extremities and 
musculoskeletal system were normal.  

Following receipt of his claim for service connection for a 
right shoulder disability, a February 1996 report of VA 
orthopedic examination cited the veteran's assertion that he 
fell while playing football in 1992, with swelling and 
disruption of his right clavicle; that he was treated for two 
weeks; and that he continues to experience right shoulder 
soreness, instability, and the inability to lift more than 5 
pounds.  Examination revealed subjective complaints of 
tenderness to palpation and on application of strain to the 
right AC joint.  A full range of right shoulder motion was 
demonstrated with complaints of pain on extremes of abduction 
and internal rotation.  X-rays of the right shoulder 
disclosed no evidence of soft tissue calcifications or bony 
pathology.  Neurologic examination revealed 5/5 muscle 
strength, with some give-way of the right upper extremity, 
decreased sensation to pinprick and temperature in the right 
upper extremity, decreased sensation to vibration in the 
fingers of the right hand, and decreased reflexes in the 
right upper extremity.  However, EMG/NCS testing revealed no 
abnormalities in the nerves of the cervical spine or right 
arm, and no evidence of radiculopathy in the cervical spine 
or right arm.  

VA outpatient treatment records dated in June 1997 show that 
the veteran was seen for complaints of acute anterior right 
shoulder pain that morning after lifting a gallon of milk, 
and gave a history of possible shoulder dislocation in the 
past.  He was referred for evaluation of possible right 
shoulder dislocation.  An entry in July 1997 showed a 
decreased range of right shoulder motion.  No further 
complaint, treatment, findings or diagnosis of a right 
shoulder disorder were shown.  

A June 1999 VA orthopedic examination cited the veteran's 
complaints of pain and limitation of motion in the right AC 
joint.  Range of motion testing of the right shoulder was 
inconsistent and invalid.  Palpation over the right AC joint 
elicited complaints of tenderness, and there was a mild 
impingement sign and moderate supraspinatus sign.  
Neurological evaluation of the right shoulder was within 
normal limits, with physiologic and symmetrical reflexes, 
strength and sensation.  X-ray examination of the right 
shoulder was normal.  The diagnosis was right shoulder 
tendonitis, by history, minimally-to-moderately symptomatic.  
VA neurological examination of the right shoulder revealed no 
motor, sensory, or reflex deficits in the right upper 
extremity.  No right shoulder disability was demonstrated or 
diagnosed.  

II.  Analysis

The veteran's service-connected residuals of right shoulder 
tendonitis are currently rated as tenosynovitis and evaluated 
as noncompensably disabling under the provisions of  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5024 (1999).  That 
Diagnostic Code (DC) provides that tenosynovitis will be 
rated as degenerative arthritis based on limitation of motion 
of the affected parts.  However, the record fails to 
demonstrate a credible limitation of right shoulder motion, 
and X-ray of the right shoulder shows no evidence of 
arthritis or other bony abnormalities.  

The veteran's service-connected residuals of right shoulder 
tendonitis are currently manifested by complaints of 
tenderness on palpation over the right AC joint, a mild 
impingement sign and moderate supraspinatus sign, minimally-
to-moderately symptomatic, without motor, sensory, or reflex 
deficit; credible limitation of motion; clinical evidence of 
weakness, incoordination, or limitation of function; and no 
evidence of abnormalities on X-ray examination.  

The Board has also considered the evaluation of the veteran's 
right shoulder disability under the provisions of 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Codes 5200 (ankylosis of the 
scapulohumeral articulation)and DC 5202 (other impairment of 
the humerus).  However, the medical evidence fails to 
demonstrate ankylosis of the scapulohumeral articulation or 
impairment of the humerus, and evaluation of the veteran's 
right shoulder disability under either of those diagnostic 
codes would not yield a compensable disability evaluation.  
The Board has also considered the evaluation of that 
disability under DC 5201, and DC 5203 (1999).  Diagnostic 
Code (DC) 5201 addresses limitation of motion of the major 
(dominant) and minor arms, proving a 20 percent evaluation 
where motion of the major arm is limited at shoulder level, a 
30 percent evaluation where motion of the major arm is 
limited to midway between the side and shoulder level, and a 
40 percent evaluation where motion of the major arm is 
limited to 25 degrees from the side.  DC 5203 provides a 10 
percent rating where there is malunion of the major arm or 
nonunion without loose movement, a 20 percent evaluation 
where there is nonunion with loose movement, and a 20 percent 
evaluation where there is dislocation of the clavicle and 
scapula.  However, the medical evidence of records fails to 
demonstrate a credible limitation of right arm motion or to 
identify malunion of the major arm or nonunion without loose 
movement, and a compensable evaluation is not warranted under 
those diagnostic codes.  

In view of the fact that the veteran's service-connected 
residuals of right shoulder tendonitis are currently 
manifested by complaints of tenderness on palpation over the 
right AC joint, a mild impingement sign and moderate 
supraspinatus sign, minimally-to-moderately symptomatic, 
without motor, sensory, or reflex deficit; credible 
limitation of motion; clinical evidence of weakness, 
incoordination, or limitation of function; and no evidence of 
abnormalities on X-ray examination, the Board finds that a 
compensable evaluation is not warranted for that disability.  
The claim for a compensable evaluation for residuals of right 
shoulder tendonitis is denied.  

Entitlement to a Compensable Rating for Chronic Sinusitis

I.  The Evidence

The veteran's service medical records show that the veteran 
was seen in January 1994 for complaints of a headache behind 
both eyes.  Examination revealed moderate sinus tenderness 
over the maxillary sinuses.  No X-rays of the sinuses were 
conducted.  The diagnosis was viral syndrome and bilateral 
maxillary sinusitis.  Examination and work-up of the veteran 
in January 1994 preparatory to surgery for a deviated nasal 
septum disclosed no abnormalities of the sinuses, and X-ray 
examination of the paranasal sinuses in April 1994 revealed 
nasal congestion with no abnormalities of the sinuses.  No 
abnormalities of the sinuses were demonstrated or diagnosed 
during that procedure, and a subsequent X-ray of the 
paranasal sinuses in June 1994 showed that the sinuses were 
clear, with no membrane thickening or fluid level shown.  No 
treatment, findings or diagnosis of sinusitis were shown 
during the veteran's remaining period of active service or on 
service separation examination.  

On VA ear, nose and throat (ENT) examination in February 
1996, there were no findings of a sinus disorder on 
examination.  However, X-rays showed some thickening of the 
mucosa and air fluid level in the maxillary sinuses, 
bilaterally, from active sinusitis.  

A rating decision of June 1996 granted service connection for 
sinusitis, evaluated as noncompensably disabling, and the 
veteran appealed for a compensable rating.

On VA otolaryngology examination in February 1996, the 
veteran denied purulent nasal discharge or periods of 
incapacitation, and stated that he was not currently taking 
any antibiotics or using a nasal spray.  Examination 
disclosed no tenderness over any of the sinuses, frontal or 
maxillary, and the examiner stated that there was no evidence 
of sinusitis on current examination.  X-rays revealed mild 
density of both maxillary antra, thought to be generalized 
mucosal thickening, with no evidence of fluid, while the 
paranasal sinuses were normal.  

II.  Analysis

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  VA's 
Schedule for Rating Disabilities pertaining to respiratory 
disorders, including sinusitis, was revised, effective 
October 7, 1996.  

The above-cited revision to the rating schedule for the 
evaluation of respiratory disorders, including sinusitis, 
effective October 7, 1996, was part of an ongoing effort by 
VA to ensure that the rating schedule uses current medical 
terminology, reflects medical advances since the last review, 
and provides unambiguous rating criteria.  

Prior to October 7, 1996, chronic maxillary sinusitis is 
rated as noncompensably disabling under the provisions of  
38 C.F.R. Part 4, § 4.97, Diagnostic Code 6513 (1999), which 
provides a noncompensable rating for maxillary sinusitis 
shown by X-ray manifestations only, symptoms mild or 
occasional, while a 10 percent evaluated is warranted where 
symptoms are moderate, with discharge or crusting or 
scabbing, infrequent headaches.  

On and after October 7, 1996, chronic maxillary sinusitis is 
rated under a General Rating Formula for Sinusitis, provided 
by  38 C.F.R. Part 4, § 4.97, Diagnostic Code 6513 (1999).  
That Diagnostic Code (DC) provides a noncompensable rating 
for maxillary sinusitis where symptoms are detected by X-ray 
only, while a 10 percent evaluated is warranted where there 
is one or two incapacitating episodes a year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes a year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. 

The Board finds that the criteria for evaluating sinusitis in 
effect on and after October 7, 1996, reflects no substantive 
changes which would affect the evaluation for the veteran's 
service-connected sinusitis or tend to be more favorable to 
the veteran than those in effect prior to that date.  

In this particular case, the medical evidence of record shows 
that the veteran's service connected sinusitis is 
demonstrated by X-ray manifestations only, without objective 
clinical findings of moderate symptoms, discharge, crusting 
or scabbing, infrequent headaches, one or two incapacitating 
episodes a year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes a year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  

Based upon the foregoing, the Board further finds that the 
evaluation of the veteran's chronic maxillary sinusitis under 
either the old or the newly-revised rating criteria would 
yield the same noncompensable rating evaluation, as the 
current medical evidence of record, as set out above, fails 
to demonstrate compensable manifestations of chronic 
maxillary sinusitis under either the former or the newly 
revised criteria for rating that disability.  

The appeal for a compensable rating for chronic sinusitis is 
denied.  


Entitlement to a Compensable Rating for Postoperative 
Residuals of a Deviated Nasal Septum

I.  The Evidence

The veteran's service medical records show that the veteran 
was seen in November 1993 with complaints of not being able 
to breathe through his nose.  He offered a history of nasal 
congestion for years, with no known trauma.  Examination of 
the nares revealed a narrowed right passage, deviation of the 
septum to the right with concomitant left turbinate 
hypertrophy.  The assessment was septal deviation with 
turbinate hypertrophy and mucosal edema.  An ENT consult in 
January 1994 cited the veteran's complaints of having 
difficulty breathing through his nose for a long time, and of 
breathing through his mouth most of his life.  Nasal 
examination disclosed allergic changes of the nasal mucosal 
membranes and turbinates, a severe deviation of the nasal 
septum to the right, some external deviation of the nasal 
contour to the left, very small, narrow, nasal orifices with 
very poor breathing capabilities through both sides of his 
nose, and a very heavy mucus accumulation in both nasal 
cavities.  In April 1994, the veteran underwent a septoplasty 
and bilateral cauterization of the inferior turbinates.  His 
postoperative course was satisfactory, and he was discharges 
on a regular diet.  The diagnosis was deviated nasal septum, 
allergies, and mouth breathing.  

The service medical records are silent for treatment, 
findings or diagnoses of a deviated nasal septum during 
active service.  His service separation examination noted a 
deviated septum to the left.  

On postservice VA ENT examination in February 1996, the 
veteran reported that he underwent septoplasty in March 1993, 
and a rhinoplasty by a plastic surgeon in August 1985 [sic].  
He complained of difficulty in breathing through his nose, 
especially on the right.  Examination of the nares revealed 
profound alar bumps, with some crusting; deviated nasal bones 
to the right, with a fairly straight septum; and a mild ala 
collapse on the left side of his nose.  The examiner 
indicated that the veteran has an obviously deviated nose to 
the left, and would benefit from rhinoplasty.  

In April 1997, the veteran underwent a rhinoplasty at the 
VAMC, Houston.  Postoperatively he did well, although he had 
to be refitted for a Denver splint, and complained of 
drainage and pain in the left columella area.  A local 
cellulitis developed, was treated with Keflex, and resolved.  

On VA otolaryngology examination in June 1999, the veteran 
reported nasal surgeries in 1992, 1994, and 1997.  He related 
that he sustained some trauma to the nose while in service, 
and subsequently was hit in the nose, causing difficulty in 
breathing, and that he continued to have difficulty breathing 
through both nostrils.  He denied any history of purulent 
discharge, nasal discharge, or allergic attacks such as 
sneezing or itchy watering eyes.  Examination disclosed 
significant external nasal deformity with some deviation to 
the left, and the nasal septum was also slightly deviated to 
the left side.  The nasal airway passages were open, 
bilaterally, and there was no evidence of obstruction on 
either side, although there was a slight narrowing on the 
left hand side.  He was slightly tender to palpation over the 
nasal pit, and there were no signs of erythema or infection.  

II.  Analysis

As noted, VA's Schedule for Rating Disabilities pertaining to 
respiratory disorders was revised, effective October 7, 1996, 
and that revision included the criteria for rating disability 
due to a deviated nasal septum.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  

Prior to October 7, 1996, deflection of the nasal septum was 
rated as 10 percent disabling where there was marked 
interference with breathing space, and as noncompensable 
where there were only slight symptoms, under the provisions 
of  38 C.F.R. Part 4, § 4.97, Diagnostic Code 6502.

Effective October 7, 1996, deviation of the nasal septum was 
rated as 10 percent disabling where there was a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. Part 4, § 4.97, 
Diagnostic Code 6502.  In every instance where the schedule 
does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. Part 4, § 4.31 (1999).

In this particular case, the Board finds that the criteria 
for evaluating deviation of the nasal septum in effect on and 
after October 7, 1996, reflects no substantive changes which 
would affect the evaluation for the veteran's service-
connected sinusitis or tend to be more favorable to the 
veteran than those in effect prior to that date.  The Board 
further finds that the veteran's deviated nasal septum was 
not shown to be moderate and manifested by discharge, 
crusting, or scabbing, with infrequent headache, such as to 
warrant a 10 percent evaluation under the former criteria, 
nor is he shown to have a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side 
such as to warrant a compensable evaluation under the newly-
revised criteria which became effective October 7, 1996.  

The veteran's service connected postoperative residuals of a 
deviated nasal septum
are currently manifested by open nasal airway passages, 
bilaterally, a slight deviation of the nasal septum to the 
left side, and a slight narrowing of the airway on the left 
side, without objective clinical findings of marked 
interference with breathing space, moderate symptoms 
manifested by discharge, crusting, or scabbing, infrequent 
headache, a 50 percent obstruction of the nasal passage on 
both sides, or complete obstruction on one side.  

The Board further notes, in passing, that the veteran's 
chronic headaches disorder is rated by analogy to migraine 
under diagnostic code 8100.  The evaluation of the same 
disability under various diagnoses is to be avoided. . . .  
38 C.F.R. Part 4,§ 4.14 (1999).  To evaluate the veteran's 
chronic mixed headache disorder under that diagnostic code 
and again under the diagnostic code for a deviated nasal 
septum would compensate the veteran twice for the same 
disability, which is prohibited by the cited regulation.  

For the reasons stated, the claim for a compensable rating 
for a deviated nasal septum is denied.   

The veteran has not asserted that the schedular ratings are 
inadequate, and the veteran has not appealed the denial of 
his claim for a total disability rating based on 
unemployability due to service-connected disabilities as of 
the time of this decision.  Further, the record in this case 
presents no evidence or argument to reasonably indicate that 
the provisions of  38 C.F.R. § 3.321(b)(1) (1999) are 
potentially applicable, nor is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Accordingly, the Board will not address the issues of benefit 
entitlement under the provisions of  38 C.F.R. § 3.321(b)(1) 
(1999).  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is not in equipoise, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for postoperative residuals of sebaceous 
cysts of the scrotum is granted.  

The claims of entitlement to ratings in excess of 10 percent 
for a chronic headache disorder and for residuals of viral 
meningitis with low back pain are denied.  

The claims of entitlement to compensable ratings for 
residuals of viral meningitis with persistent cervical 
rigidity, for a right shoulder tendonitis, for chronic 
sinusitis, and for postoperative residuals of a deviated 
nasal septum are denied.




		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Member, Board of Veterans' Appeals


 



